Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to preliminary amendments received on 3/2/21.
Claims 1-20 have been cancelled.
Claims 21-35 have been added
Therefore, Claims 21-35 are now pending and have been addressed below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-35 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, Claims 21-28 are directed to a method and claims 29-35 are directed to a non-transitory medium. Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. Under Step 2A, prong 1, Independent Claims 1 and 15, while reciting separate statutory categories, are directed toward the steps of receiving a request representative of an opportunity for employment offered by a particular employer; querying to identify one or more first user records each including a user qualification attribute satisfying the employer qualification attributes associated with the request; applying a first record selection rule to identify a particular user record; determining that a schedule attribute of the particular user record is not consistent with opportunity’ applying a second record selection rule to identify another particular user satisfying the second target affiliation; serving a network resource providing the user access to information about the request; and updating the identified record to include a pointer to the opportunity for employment.
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mental process, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as database, processor, user interface) the claims are directed to obtaining job opportunity information, analyzing the data, and providing a user profile. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 	Under Step 2A, prong 2, this judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a job capability profile. In particular, the claims only recites the additional element – a processor, user interface and database. The processor, user interface and database are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the 
Step 2B: Considering Additional Elements
Furthermore, claims 21-35 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations of "maintain a database that stores records of a plurality of users; querying a database…; serving, to a computing device operated by a user associated with the identified record; updating the identified particular user record stored in the database to include a reference to the opportunity for employment." However, the additional limitations are simply generic computer (i.e. processor, computing device, database) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data – through the program that enables the steps of the claimed invention (Specification [0078] computing device such as smartphone, desktop or laptop computer). The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Claims 2-4, 8-13, 15-16 recite generic interactions with an internet portal, e.g., updating the record associated with the received request (Claim 2-4, 11-13); querying to identify second record (Claim 8, 15); identify a training opportunity associated with 
	Under Step 2B, with respect to the processors and computer-readable media storing executable modules, these limitations are described in Applicant’s own specification as generic and conventional elements. See [0078] computing device such as smartphone, desktop or laptop computer. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processors and computer-readable media storing executable modules provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem. Representative claims merely invokes computers as a tool to perform an existing process. Therefore the processors and computer-readable media storing executable modules amount to mere instructions to apply the exception. See MPEP 2106.05(f). With respect to the user interface, 
Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful 
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27, 29-33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 2014/0278633 A1) in view of Chevalier et al. (US 2015/0127565 A1), further in view of Chen et al. (US 8,977,618 B2)


Regarding Claims 21 and 29, Daly discloses the computer-implemented method/medium comprising:
Daly teaches maintaining a database that stores records of a plurality of users (Fig 1 # 124 user data store), each user record including (i) a user qualification attribute (Fig 4 # 402 skill information for user, [0030], Fig 5 # 510-520 user resume include skill information) and (ii) a user affiliation attribute identifying an employer the user is affiliated with, the employer belonging to a coalition of multiple employers ([0018] The user data store 124 may include information associated with a number of users that have registered for an account with the skill management system 110.  For example, data stored in user data store 124 may include profile information, resume information and/or skill information (user qualification attribute) associated with a number of individuals. Data such as names, email addresses, personal information, professional information (employer user is affiliated with) and/or other data to be stored in the user data store 124, [0025] user to indicate any additional filters such as company, industry (coalition of businesses in particular industry), business area and/or other criteria), 
Daly teaches receiving, by at least one processor, a request representative of an opportunity for employment offered by a particular employer ([0041] The information may be received, for example, from a recruiter or employer that wishes to locate individuals with certain skills., Fig 8 # 804 search for candidates based on business area (criterion), 806 skill category (first attribute), 810 search request includes attributes such as business area, skill category, primary skill, secondary skill and a criterion such as skill level), the request including (i) an employer qualification attribute representative of a qualification associated with the opportunity for employment (Fig 8 # 804 business area (criterion), 806 skill category (first attribute), 810 search request includes attributes such as business area (employer qualification attribute), skill category, primary skill, secondary skill and a criterion such as skill level, 810,820 primary skill, secondary skill for IT-software development job),  (ii) an employer affiliation criteria representative of a first target affiliation and the first target affiliation specifying the particular employer ([0025], [0047] The user interface also includes search refinement options 830, from which the user may select filter or refinement criteria to narrow the set of potential candidates that will be considered in the search.  As illustrated, the refinement or filter options include location, industry (particular employer), business area, skill category, skills, job title, profile updated date, educational level, educational major or degree, and compensation amount.)
Daly teaches querying by the at least one processor the database to identify one or more first user records each including a user qualification attribute satisfying the employer attribute associated with the request (Fig 7 #704,706 retrieve profile and/or resume records, Fig 8 # 830 search refinements such as industry, business area, skill for searching candidates (user qualification attributes), [0042], [0043] skill generator module determines a match score by comparing mandatory skills, skill category and/or optional skills for identified record. The skill generator module may consult a table of synonyms, related skills when determining profile/resume match. Two skills may be considered a match even if they are not identical, [0038] the skill generator module 112 may recognize the skill "repairing computers" in text that reads "repaired computers," "computer repair," and/or similar phrases, which may include the words "repair" and "computer" being separated by other words.  In some embodiments, the skill ; 
Daly teaches applying by the at least one processor a first record selection rule to identifying, from among the one or more first user records, a particular user record that includes a user affiliation attribute satisfying the first target affiliation ([0047] The user interface also includes search refinement options 830, from which the user may select filter or refinement criteria to narrow the set of potential candidates that will be considered in the search.  As illustrated, the refinement or filter options (rule) include location, distance, company, industry, business area, skill category, skills, job title, profile updated date, educational level, educational major or degree, and compensation amount., [0048] and Fig 9 and [0050], Fig 7 #704, 706, 708, 710, Fig 8 # 830 search refinements such as industry, business area, skill for searching candidates, Fig 9 # 902-905 shows candidates that match qualification based on employer search [0050] The user interface 900 includes information identifying the top candidate matches 902-905 for the user's submitted search criteria.); wherein the user affiliation attribute satisfying the first target affiliation indicates that a user associated with the particular user record is an employee of the particular employer ([0025] filter such as company, location etc. [0045]The skill generator module 112 may additionally apply any other search filters (such as location or industry, discussed further below) to the resulting list of search results.  At block 710, the resulting list of the top ranked candidate(s), if any, who meet the minimum mandatory criteria may be provided to the searcher. [0047] The user interface also includes search refinement options 830, from which the user may select filter or refinement criteria to narrow the set of potential candidates that will be considered in the search.  As illustrated, the refinement or filter options (rule) include location, distance, company (employer), industry, business area, skill category, skills, job title, profile updated date, educational level, educational major or degree, and compensation amount, [0049] When the recruiter is ready to submit the search criteria to the skill management system 110, the user may select the submit option 832 in order to request search results matching the provided search criteria. Fig 8 # 830 search filters/refinements, Fig 9 # 902-905 shows candidates that match ; 
Daly teaches  serving, to a user interface of a computing device operated by a user associated with the identified particular user record, a network resource providing the user with access to information about the request ([0025] The skill management system may provide any matched job records, sorted according to the requested criteria to the job search system for display to the user, [0047] user interface presented to a recruiter or employer to locate candidates for job openings, [0050 skill management system presents candidate matches for skill based search criteria entered by a user, Fig 7 # 710 provide list of top ranked candidates, Fig 9# 902-905, [0050] The user interface 900 includes information identifying the top candidate matches 902-905 for the user's submitted search criteria).
Daly teaches based on the results of applying the first record selection rule, applying a second record selection rule to identify, among the one or more first user records, another particular user record that includes a second target attribute satisfying the second target attribute (Fig 7 #706, 708, 710 and [0044]-[0045] the skill generator module 112 ranks the potential candidates based at least in part on the determined match scores.  For example, the records (which may include profiles and/or resumes) may be sorted in descending order based on the determined match score for each record (applying second record selection rule i.e. match score to results of first record selection rule results).  In some embodiments, if multiple records were analyzed for a given candidate, such as two resumes associated with the same individual, the skill generator module 112 may remove the lower ranking records from the results.  The skill generator module 112 may additionally apply any other search filters (such as location or industry, discussed further below) to the resulting list of search results.  At block 710, the resulting list of the top ranked candidate(s), if any, who meet the minimum mandatory criteria may be provided to the searcher.). However, Daly does not teach second target affiliation and the second target affiliation specifying other employers in the coalition of employers; identifying, among the one or more first user records, another particular user record that includes a user affiliation attribute satisfying the second target affiliation; update the identified user record stored in the database to include a pointer to the opportunity for employment
Chevalier teaches each user record including (i) a user qualification attribute and (ii) a user affiliation attribute identifying an employer the user is affiliated with, the employer belonging to a coalition of multiple employers ([0195] A determination may be made at 430 whether the user's affiliations include company/organization affiliates, [0201] user record includes job skills, user affiliations, contacts etc.); a second target affiliation and the second target affiliation specifying other employers in the coalition of employers (0162] data regarding a user's affiliations with companies (e.g., previous and/or current employers, company groups (coalition of employers), and/or the like) and/or organizations (e.g., previous and/or current universities, clubs, charities, and/or the like)); identify, among the one or more first user records, another particular user record that includes a user affiliation attribute satisfying the second target affiliation ([0201] relevant jobs may be determined based on the number of the candidate's connections (e.g., 1st degree contacts, 2nd degree contacts, and/or the like) with the recruiter posting the job and/or other users affiliated with the company offering the job, and/or based on the candidate's skills., [0206], [0140] utilizing information regarding the candidate's social network and/or affiliation with companies and/or organizations, location, profile preferences, skills, experiences, education, and/or the like, and may also utilize such information to recommend relevant jobs to the candidate., [0162], [0195], [0211]-[0212] The recruiter's posted jobs, affiliations, contacts, information regarding members of a group at a company seeking an employee, and/or the like may be analyzed to determine relevant candidates at 570.  In one embodiment, relevant candidates may be determined based on the closeness of the recruiter's connection (e.g., 1st degree contact, 2nd degree contact, and/or the like) with a candidate and/or the number of connections that a candidate has with members of the group seeking an employee, and/or based on the candidate's skills. [0212]For example, in response to a search query, the recruiter may be presented with ten most relevant candidates as determined by the candidate relevancy formula.[0213] A determination may be made at 580 whether relevant contacts (e.g., a relevant candidate, the relevant candidate's direct or indirect contacts, employees of the company where   [0215] Fig 76B search related jobs, Fig 106 A # 10662-10664, 10666-10668, [0699]-[0700], [0704] The list of jobs 10680 is screened for jobs that meet n criteria 10682 (i.e., two) during the first iteration of the process.  The number of jobs remaining after this matching is checked 10683.  If no job listings remain, the list of jobs meeting n-i criteria is output 10684.); serving, to a user interface of a computing device operated by a user associated with the identified particular user record, a network resource providing the user with access to information about the request ([0211]-[0212] in response to a search query, the recruiter may be presented with ten most relevant candidates as determined by the candidate relevancy formula, Fig 106A # 10670 output matching listings). Chevalier, further teaches update the identified user record stored in the database to include a pointer to the opportunity for employment  (Fig 107A, [0710] Job listings saved and/or applied for by the applicant using the Job Listing Tracking Extension are recorded by the JTM Core.  The JTM Core allows the applicant to access this information.  For example, the JTM Core can provide a history screen listing the applicant's saved and applied for jobs, along with relevant information about each saved job.  For example, the embodiment of FIG. 107A lists job title 10701, company 10702, location 10703, the date the job was applied for 10704, the number of correspondence between the applicant and the employer 10705, the status of the application 10706, and the job's score 10707.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second target affiliation and the second target affiliation specifying other employers in the coalition of employers; identify, among the one or more first user records, another particular user record that includes a user affiliation attribute satisfying the second target affiliation update the identified user record stored in the database to include a pointer to the opportunity for employment  , as disclosed by Chevalier in the system disclosed by Daly, for the motivation of providing a method of finding relevant jobs based on user’s connections and affiliations ([0201] Chevalier)
Daly does not teach determining, by the at least one processor, that a schedule attribute of a particular user is not consistent with a schedule attribute of the opportunity,  in response to a determination that a schedule attribute of a particular user is not consistent with a schedule attribute of the opportunity applying a second record selection rule
Chevalier teaches determining, by the at least one processor, that a schedule attribute of a particular user is not consistent with a schedule attribute of the opportunity ([0309] The job description in the listing at 2760, on the other hand, includes the keywords "personnel" and "schedules", matching topics in the state model 2754 entry for the state entitled "Staffing Operations Manager" with state number 52154, so the listing 2760 is mapped to this unique state 2766., [0416]flexible work schedule job listing/candidates [0699] if an applicant is interested in finding a job with a particular schedule (schedule attribute), salary and/or location, the applicant might designate one of these parameters as required criteria.  Any such identified required criteria would be added to the primary criteria matching 10662., [0700] The results of the primary criteria matching 10662 are passed to a decision block 10663 where a check is made to determine if any matching job listings were identified., [0708]) in response to a determination that a schedule attribute of a particular user is not consistent with a schedule attribute of the opportunity, applying a second record selection rule ([0701] A screen of the remaining job listings is performed to determine which job listings meet one or more of the secondary criteria 10666.  The results of this match screen are passed to a decision block 10667.  If none of the jobs meet any of the secondary criteria, the job listings meeting the primary criteria may be reported to the applicant 10668.  If only a small number of job listings meet any of the secondary criteria, the information for those job listings is output 10669 to the applicant. )  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining, by the at least one processor, that a schedule attribute of a particular user is not consistent with a schedule attribute of the opportunity in response to a determination that a schedule attribute of a particular user is not consistent with a schedule attribute of the opportunity
Daly/Chevalier do not teach wherein the user affiliation attribute satisfying the second target affiliation indicates that a user associated with the other particular user record is an employee of an employer in the coalition other than the particular employer;
Chen teaches second target affiliation; wherein the user affiliation attribute satisfying the second target affiliation indicates that a user associated with the other particular user record is an employee of an employer in the coalition other than the particular employer (Col 8 lines 56-67 the matching algorithm 300 involves a two step approach.  First, one or more of the location, industry, and title from the job seeker profile 206 and the location, industry, and title from prospective job profiles 208 are retrieved from the database 104, The operation 301 provides a narrowing of the number of potential matches to those that have an identity between corresponding locations, industries, and title.  It is to be understood that other criteria can be utilized in the matching operation 301 such as function instead of title, etc., Col 9 lines 10-25 industry value criteria, Col 10 lines 1-32, Col 12 lines 19-22 This same exemplary apply history can also generate affinities for job seeker (candidates) so that system 100 can make recommendations for employers/recruiters., Col 15 lines 40-65 the system 100 searches all the resumes in the database 104 using the recruiter profile and the job profile on file in the job folder, in matching module 102 as described above with reference to FIG. 3, and displays the matching results to the employer/recruiter 1002); identifying, among the one or more first user records, another particular user record that includes a user affiliation attribute satisfying the second target affiliation (Col 9 lines 1-15, Col 16 lines 3-20 the resumes are again searched with the new input from the predefined set of options, or simply with the click-through history added from the just completed search and the search of resumes is again performed.  The results of this research are displayed to the employer/recruiter in operation 1012 again as potential job seeker);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the user affiliation attribute satisfying the second target affiliation indicates that a user associated with the other particular user record is an employee of an employer in the coalition other than the particular employer, as disclosed by Chen in the system disclosed by Daly/Chevalier, for the motivation of providing a method of enhancing 

Regarding Claims 22 and 30,    Daly as modified by Chevalier/Chen teaches the method of claim 21 and medium of claim 29, comprising 
Daly does not teach updating a table to include a representation of the identified record. Daly, however discloses storing data in various tables ([0034], Fig 9 # 902-905) 
Chevalier teaches updating a table to include a representation of the identified record ([0331] The couplet entry may be stored 3740 in association with a user ID, resume ID, and/or other identifier associated with the resume from 3701, as well as with a JS sequence number (n), associated with the position of JS in the job sequence from 3705., Fig 37A # 3740 store job state with user ID, Fig. 107 A shows various job listings saved for user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included updating a table to include a representation of the identified record, as disclosed by Chevalier in the system disclosed by Daly, for the motivation of providing a method of finding relevant jobs based on user’s connections and affiliations ([0201] Chevalier) and saving user search history ([0710])

Regarding Claims 23 and 31,    Daly as modified by Chevalier/Chen teaches the method of claim 21 and medium of claim 29, comprising
Daly does not teach updating a data storage to include an identifier of the identified record.
Chevalier teaches updating a data storage to include a reference to the identified record ([0331] The couplet entry may be stored 3740 in association with a user ID, resume ID, and/or other identifier associated with the resume from 3701, as well as with a JS sequence number (n), associated with the position of JS in the job sequence from 3705., Fig 37A # 3740 store job state with user ID, Fig. 107 A shows various job listings saved for user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have updating a data storage to include a reference to the identified record, as disclosed by Chevalier in the system disclosed by Daly, for the motivation of providing a method of finding relevant jobs based on user’s connections and affiliations ([0201] Chevalier) and saving user search history ([0710])

Regarding Claims 24 and 32,   Daly as modified by Chevalier/Chen the method of claim 21 and medium of claim 29, comprising 
Daly does not teach updating a data storage to include a pointer to the identified record.
Chevalier teaches updating a data storage to include a pointer to the identified record ([0331] The couplet entry may be stored 3740 in association with a user ID, resume ID, and/or other identifier associated with the resume from 3701, as well as with a JS sequence number (n), associated with the position of JS in the job sequence from 3705., Fig 37A # 3740 store job state with user ID, Fig. 107 A shows various job listings saved for user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included updating a data storage to include a pointer to the identified record, as disclosed by Chevalier in the system disclosed by Daly, for the motivation of providing a method of finding relevant jobs based on user’s connections and affiliations ([0201] Chevalier) and saving user search history ([0710])

Regarding Claims 25 and 33,    Daly as modified by Chevalier/Chen teaches the method of claim 21 and medium of claim 29, comprising:
Daly teaches querying the database to identify a second record associated with a second request representative of a second opportunity for employment ([0041] the skill generator module 112 receives at least one mandatory skill, a skill category and any optional skills desired of a candidate. [0042] retrieve profile information/resume for Individuals from a data store), the second record including a third attribute satisfying the employer affiliation criterion, the second record not including an attribute satisfying the employer qualification attribute (Fig 9 # 902-905, 910, 912 matching candidates based on search criteria/attributes, [0025] skill management system user filters to select specific skills/categories); and
serving, to the computing device, a network resource providing the user with access to information about the second request ([0025] The skill management system may provide any matched job records, sorted according to the requested criteria to the job search system for display to the user, [0047] user interface presented to a recruiter or employer to locate candidates for job openings, [0050 skill management system presents candidate matches for skill based search criteria entered by a user, Fig 7 # 710 provide list of top ranked candidates, Fig 9# 902-905).

Regarding Claims 27 and 35,    (New) Daly as modified by Chevalier/Chen teaches the method of claim 21 and medium of claim 29, further comprising: 
Daly does not specifically teach applying the second record selection rule when the results of applying the first record selection rule results in an identification of no user records.
Chevalier teaches applying the second record selection rule when the results of applying the first record selection rule results in an identification of no user records ([0346] Fig 41 # 4138, 4140, 4142The APT then obtains states next states proximate to the starting state having a minimum likelihood threshold and whose associated attribute information also satisfies the requirements of the supplied filter selections 4138.  In another embodiment, a threshold may be based upon minimum likelihood and maximum number of results.  If there are no matches 4140, the seeker may adjust the starting point and minimum thresholds (second record selection rule) and attempt to identify next states again 4132.  In another embodiment, an error may be generated indicating no matches 4142., Fig 56 # 5617, [0162] data regarding a user's affiliations with companies (e.g., previous and/or current employers, company groups, and/or the like) and/or organizations (e.g., previous and/or current universities, clubs, charities, and/or the like, ([0201] relevant jobs may be determined based on the number of the candidate's connections (e.g., 1st degree contacts, 2nd degree contacts, and/or the like) with the recruiter posting the job and/or other users affiliated with the company offering the job, and/or based on the candidate's skills., [0211]-[0212], [0140] utilizing information regarding the candidate's social network and/or affiliation with companies and/or organizations, location, profile preferences, skills, experiences, education, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included applying the second record selection rule when the results of applying the first record selection rule results in an identification of no user records, as disclosed by Chevalier in the system disclosed by Daly, for the motivation of providing a method of finding relevant jobs based on user’s connections and affiliations ([0201] Chevalier)


Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 2014/0278633 A1) in view of Chevalier et al. (US 2015/0127565 A1) further in view of Chen et al. (US 8,977,618 B2) as applied to claims 8, 15 further in view of Woodward et al. (US 2016/0232462 B1)

Regarding Claims 26 and 34,    Daly as modified by Chevalier/Chen teaches the method of claim 25 and medium of claim 33, comprising:
Daly/Chevalier/Chen do not teach identifying a training opportunity associated with an attribute satisfying the employer qualification attribute; and serving, to the computing device, a network resource providing the user with access to information about the training opportunity.
Woodward teaches identifying a training opportunity associated with an attribute satisfying the employer qualification attribute ([0111] the skill gap module 109 can provide recommendations on skills that need to be acquired or improved for a specific member based on the identified career path. The training module 112 can recommend one or more training courses to fill the skill gap for the specific member to be on his career path); and serving, to the computing device, a network resource providing the user with access to information about the training opportunity ([0025] the training module can be used to recommend one or more training courses (e.g., on-line courses, instructor led, etc.) to fill skill gaps for the specific member to achieve his goal on his career path., [0036], [0111] the training module 112 can recommend one or more training courses to fill the skill gap for the specific member to be on his career path, Fig 3 # 312). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included identifying a training opportunity associated with an attribute satisfying the employer qualification attribute; and serving, to the computing device, a network resource providing the user with access to information about the training opportunity, as disclosed by Woodward in the system disclosed by Dal/Chevalier, for the motivation of providing a recommendations to the specific member based on the identified one or more career path ([0005] Woodward) .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 8,977,618 B2) - Chen teaches updating a table to include a representation of the identified record (Fig 2B # 210 match results include resume ID, job ID, score, member_ID, Col 6 lines 33-41, Col 15 lines 19-25 if the user chooses to conduct a search, the history/user activity is updated). Chen teaches updating a data storage to include a reference to the identified record (Fig 2B # 210 match results include resume ID, job ID, score, member_ID, Col 6 lines 33-41). Chen teaches updating a data storage to include a reference to the identified record (Fig 2B # 210 match results include resume ID, job ID, score, member_ID, Col 6 lines 33-41)
Kurzius (US 6,385,620 B1) teaches each user record including (i) a user qualification attribute (Fig 14 b user skills/qualifications) and (ii) a user affiliation attribute identifying an employer the user is affiliated with, the employer belonging to a coalition of multiple employers (Fig 14 a work history lists (ii) an employer affiliation criteria the criterion representative of a first target affiliation and the first target affiliation specifying the particular employer (Col 18 lines 54-67 FIG. 18 illustrates one embodiment of a job posting form 1800 that may be used by an employer to specify desired candidate qualifications for a described employment position, referred to generally as job criteria.  For example, job posting form 1800 may include a job title, a job description, and a status as to whether the job is a full time or part time position.  Job form 1800 may also include weighted fields for entering weighted skills such as required skills 1802 and preferred skills 1804. an employer may provide a note to a recruiter requesting that the employer be referred only candidates that have experience within a particular industry or at a specific company.)
Lakritz et al. (US 9,406,052 B2) discloses resource scheduling and monitoring
McDaniel et al. (US 8,867,728 B2) managing reserve agents in contact center
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629